                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION



Alterik Rogers, a.k.a., Brian MacNell,

                   Plaintiff,                 Case No. 2:14-cv-2750

V.                                            Judge Michael H. Watson

Sgt. Manard Reed, etal.,                      Magistrate Judge Vascura

                   Defendants.



             AGREED ENTRY OF DISMISSAL WITH PREJUDICE

      Having been apprised by the parties that this matter has been amicably

resolved, itis hereby ORDEREDthat all claims in this case are hereby DISMISSED

WITH PREJUDICE.




                                          MICHAEL H. WATSON, JUDGE
                                          UNITED STATES DISTRICT COURT
